    

THIS DOCUMENT
TO FEDERAL
ANB IS 3U3SECT

REFERENCE

IN PROPER FORM ACCORBING.
L ROL Bs Avb-
BY THE coe

Si

@ule Number/Seation)

Oo, Abedin’ YMMacsh WUT

A. >
CB58-SH), DML INEM SD tle 06/03/20 Page 1 of 2
Phoenix, Quyore

LODGED

  

CR-14-00858-PHX-SPL j

}

 

 
Case 2:14-cr-00858-SPL Document 465 Filed 06/03/20 ‘Fage 22: Ih

a a 7 aoa aL A. sa, tthe tat" Cinerllin a
ht. eb th dane ra co chal, retin LE puck
th. ame tinder the Catch bis pth itt Gd. th oaths.
_ He didi Z t fos. elas d. declsed vl mates tat He ABL, Qt
petal agp were tn change of tHe Bl yoag Cire. (Attn form Lhe Daletal profit)
sith hess heme ffebral 0 alk pustilory Lhd, cheadnte, hs ogo, ind eet
_fevrlt) Addswa Dt her Leon bre tb Lh byfencanl Met Meso Mme.
Could trabercite LA6 bland ‘sh “Cee Js Hebibean ) dad)

fees a ope talk, a: feserded ey be Mylan clare
a Gt ge Gnd far Leith and jibe, Hat Ld oy |

Lhe Linsradiide |

4 aS

 

 

<a
SS

|

|

|

|

 

a
Ny
®

x

NN
|

 

 

 

 

 

 

 

 

 

  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

pe Va cone hi ohd fueh woth sbi ta. srry, cd wy aed Ds em Or
phe catat— dad hat Ms. A year Cans bap bo fet babs si vat io fe Pap poclasinshy,
He cadet abe Hat the pusocuitios mnaugulalee, of he dion |
kof, Heal the pls begat fut), nd. phe be. peuen. te pgertigncly Lo. oo.

 

an KM EH dey ce (s0% Losriny oe :
th Todd thou Lhe care ia rit apeucule Loe, pB. “nite dedescineS, Lo st dh S

 

 

me
-

 

“ti, ts feh0. heom fu 0 pbaphits gasce. Me bfncoct bat bao My Zh Zish
J onl ltrs Lif wer & spats). | : . _

 

—
—

 

 

 

 

 

 
